Quinn, Chief Judge
(dissenting):
In my opinion, reversal of this conviction is totally unjustified. The Government’s witnesses, including Watkins, the victim of the accused’s assault, established beyond any doubt that the accused struck Watkins, without provocation or justification. As one impartial eyewitness testified, “SITREN come up to the Lance Corporal WATKINS, he tapped him on the shoulder and he turned around and they exchanged words and Lance Corporal WATKINS turned and started to walk off. Private SITREN grabbed him by the shoulder and swung him around and started hitting him. Lance Corporal WATKINS went to the ground.” However, the majority maintain there is testimony by the accused and “his two witnesses” to the effect that the accused “acted in self-defense” and he is, therefore, entitled to an instruction on that theory. I find no support for that conclusion in the defense testimony.
One of the two defense witnesses, referred to by the majority, testified as follows:
“. . . I think SITREN was trying to talk to WATKINS and he didn’t want to talk to SITREN and SITREN, it looked like to me, was just trying to talk to him about something, I don’t know just exactly what and all of a sudden WATKINS turned around, put his hand up and said something like ‘will you just move out of the way’ or something and SITREN hit him.”
The second witness testified he saw the accused “arguing with WATKINS.” Watkins “made a gesture with his hand.” The witness did not, as the first witness did, say anything about the words which accompanied the gesture, and he made no attempt to describe it, other than volunteer inadmissible hearsay to the effect that the accused “must have thought it was a movement.”
Turning to the accused’s testimony, I am unable to read it as anything but a judicial admission that he wrongfully prevented Watkins from proceeding on his rightful way; and that he had no ground whatever, much less a reasonable ground, upon which to believe that Watkins was going to commit an assault upon him. See United States v Regalado, 13 USCMA 480, 33 CMR 12. In its material aspects, the accused’s testimony is, as follows:
“. . . I seen WATKINS walking with this other man around the other end of the parking lot and I tried to approach him. ... I stopped him, I said, ‘Watkins, I want to talk to you’ and he turned around and said, ‘Wait a minute SITREN, I am arguing with this man’ ....



“. . . I was in between these two individuals, ... I didn’t know what he was going to do, he just turned around real fast and I seen his hand coming at me and I didn’t know what to do so I just hit him. There was something coming at me, it looked like his hand, he turned around and I hit him and we started fighting. . . .



“. . . When I first approached him I asked him, ‘WATKINS, I want to talk to you’ and he told me not now, ‘Wait a minute I am arguing with this other guy.’ At that time he was facing this other man and I was sort of in between them and I was just standing there and I saw it happen so fast, I seen his *324hand coming at me. I don't know if he turned around, but I hit him in just a reflex action.” [Emphasis supplied.]
As to the support the majority find in trial counsel’s assessment of the evidence, this is what he said in his opening argument:
“. . . [I] t has been conclusively established by the prosecution that Private SITREN approached this man, even if we assume for the purpose of my argument that there was some disturbance between Lance Corporal WATKINS and the other man, he injected himself into this. He placed himself as close as he possibly could get and then pursued to, well to hit Lance Corporal WATKINS about the head and shoulders as the photograph demonstrated, and as the witnesses conclusively established. There was no reason for him to do this. He merely injected himself into this argument, if there was one and as we noted, and as the victim testified, there had been bad words in the past. I think the accused knows this, through his own testimony between WATKINS and SITREN. Apparently SITREN had been at the club and he came up injected himself in this argument and proceeded to pound him.”
The comment quoted in the majority opinion was a response to defense counsel’s argument. Defense counsel contended that “WATKINS brought the fight on himself by pushing SIT-REN away in the manner in which he did.”1 (Emphasis supplied.) To this assertion in the defense argument, trial counsel responded as follows:
“. . . This man here again entered or interjected himself, that was no business of his, but whatever it was [he] placed himself within inches of the victim and then supposedly acted in a self-defense. This is ridiculous.” [Emphasis supplied.]
Indeed, the defense argument was “ridiculous.” More importantly, the defense argument is not evidence; and there is just no evidence the accused acted in self-defense. I would, therefore, affirm the decision of the board of review.

 There was never any testimony that Watkins pushed the accused. At one point, defense counsel used the word in a question to a defense witness, but the witness did not incorporate the assertion as part of his answer.